Exhibit 10.16

KRAFT FOODS INC.

CHANGE IN CONTROL PLAN FOR KEY EXECUTIVES

ADOPTED: APRIL 24, 2007

AMENDED: DECEMBER 31, 2008



--------------------------------------------------------------------------------

KRAFT FOODS INC.

CHANGE IN CONTROL PLAN FOR KEY EXECUTIVES

1. Definitions

For purposes of the Change in Control Plan for Key Executives, the following
terms are defined as set forth below (unless the context clearly indicates
otherwise):

 

Affiliate   Any entity controlled by, controlling or under common control with
the Company. Annual Base Salary   Twelve times the higher of (i) the highest
monthly base salary paid or payable to the Participant by the Company and its
Affiliates in respect of the twelve-month period immediately preceding the month
in which the Change in Control occurs, or (ii) the highest monthly base salary
in effect at any time thereafter, in each case including any base salary that
has been earned and deferred. Board   The Board of Directors of the Company.
Annual Incentive Target   The annual incentive award that the Key Executive
would receive in a fiscal year under the Management Incentive Plan or any
comparable annual incentive plan if the target goals are achieved. Annual
Incentive Target Percentage   The Annual Incentive Target as a percentage of
Annual Base Salary. Cause   As defined in Section 3.2(b)(i) of this Plan. Change
in Control  

“Change in Control” means the occurrence of any of the following events:
(A) Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following:

 

(1) any acquisition by the Company or any of its Affiliates;

 

(2) any acquisition by an employee benefit plan or related trust sponsored or
maintained by the Company or any of its Affiliates; or

 

(3) any acquisition pursuant to a merger or consolidation described in clause
(C) of this definition.

 

(B) During any consecutive 24 month period, persons who constitute the Board at
the beginning of such period cease to constitute at least 50% of the Board;
provided that each new Board member who is approved by a majority of the
directors who began such 24 month period shall be deemed to have been a member
of the Board at the beginning of such 24 month period;

 

(C) The consummation of a merger or consolidation of the Company with another
company, and the Company is not the surviving company; or, if after such
transaction, the other entity owns, directly or indirectly, 50% or

 

2



--------------------------------------------------------------------------------

 

more of the outstanding voting securities of the Company; excluding, however, a
transaction pursuant to which all or substantially all of the individuals or
entities who are the beneficial owners of the outstanding voting securities of
the Company immediately prior to such transaction will beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding securities entitled to vote generally in the election of directors
(or similar persons) of the entity resulting from such transaction (including,
without limitation, an entity which as a result of such transaction owns the
Company either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such
transaction, of the outstanding voting securities of the Company; or

 

(D) The consummation of a plan of complete liquidation of the Company or the
sale or disposition of all or substantially all of the Company’s assets, other
than a sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Company immediately prior to such transaction will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or similar persons) of the entity purchasing or acquiring the
Company’s assets in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the outstanding
voting securities of the Company.

Code   The Internal Revenue Code of 1986, as amended from time to time.
Committee   The Board’s Compensation Committee or a subcommittee thereof, any
successor thereto or such other committee or subcommittee as may be designated
by the Board to administer the Plan. Company   Kraft Foods Inc., a corporation
organized under the laws of the Commonwealth of Virginia, or any successor
thereto. Date of Termination   If the Participant’s employment is terminated by:
    (i)    The Company for Cause or by the Participant for Good Reason, the Date
of Termination shall be the date on which the Participant or the Company, as the
case may be, receives the Notice of Termination (as described in Section 3.2(c))
or any later date specified therein, as the case may be.     (ii)    The Company
other than for Cause, death or Disability, the Date of Termination shall be the
date on which the Company notifies the Participant of such termination.    
(iii)    Reason of death or Disability, the Date of Termination shall be the
date of death of the Participant or the Disability Effective Date, as the case
may be.   For the avoidance of doubt, the Date of Termination shall in all
events be the date on which the Participant actually terminates employment.
Disability   As defined in Section 3.2(b) (ii).

 

3



--------------------------------------------------------------------------------

Disability Effective Date   As defined in Section 3.2(b) (ii). Effective Date  
April 24, 2007. The plan is being amended effective December 31, 2008. Employer
  The Company or any of its Affiliates. Excise Tax   The excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax. Good Reason   As defined in Section 3.2(a). Key
Executive   An employee who is employed on a regular basis by the Employer in a
salary band D or more senior position. Long-Term Incentive Plan Award Target  
The long-term cash award that the Participant would receive during a performance
cycle under the Long-Term Incentive Plan or any comparable annual incentive plan
if the target goals specified under the Long-Term Incentive Plan or such annual
incentive plan are achieved. Long-Term Incentive Plan Target Percentage   The
Long-Term Incentive Plan Target as a percentage of Annual Base Salary.
Non-Competition Agreement   The agreement of a Participant, not to, without the
Company’s prior written consent, engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, consultant or
otherwise, for a period of up to one (1) year following the date of the
Participant’s termination of employment with the Company, with a company that is
substantially competitive with a business conducted by the Company.
Non-Solicitation Agreement   The agreement of a Participant that he or she will
not solicit, directly or indirectly, any employee of the Company, or a surviving
entity following a Change in Control, to leave the Company and to work for any
other entity, whether as an employee, independent contractor or in any other
capacity, for a period of up to one (1) year following the Participant’s Date of
Termination of employment with the Company. Non-U.S. Executive   A Key Executive
whose designated home country, for purposes of the Employer’s personnel and
benefits programs and policies, is other than the United States. Participant   A
Key Executive who meets the eligibility requirements of Section 2.1; provided,
however, that any Non-U.S. Executive who, under the laws of his or her
designated home country or the legally enforceable programs or policies of the
Employer in such designated home country, is entitled to receive, in the event
of termination of employment (whether or not by reason of a Change in Control),
separation benefits at least equal in aggregate amount to the Separation Pay
prescribed under Section 3.3(b), of this Plan shall not be considered a
Participant for the purposes of this Plan.

 

4



--------------------------------------------------------------------------------

Payment   Any payment or distribution in the nature of compensation (within the
meaning of Section 280G (b) (2) of the Code) to or for the benefit of the
Participant, whether paid or payable pursuant to this Plan or otherwise. Plan  
The Kraft Foods Inc. Change in Control Plan for Key Executives, as set forth
herein. Plan Administrator   The third-party accounting, actuarial, consulting
or similar firm retained by the Company prior to a Change in Control to
administer this Plan following a Change in Control. Separation Benefits   The
amounts and benefits payable or required to be provided in accordance with
Section 3.3 of this Plan. Separation Pay   The amount or amounts payable in
accordance with Section 3.3(b) of this Plan. U.S. Executive   A Participant
whose designated home country, for purposes of the Employer’s personnel and
benefits programs and policies, is the United States.

2. Eligibility

2.1. Participation. Except as set forth in the definition of Participant above,
each employee who is a Key Executive on the Effective Date shall be a
Participant in the Plan effective as of the Effective Date and each other
employee shall become a Participant in the Plan effective as of the date of the
employee’s promotion or hire as a Key Executive.

2.2. Duration of Participation. A Participant shall cease to be a Participant in
the Plan if (i) the Participant terminates employment with the Employer under
circumstances not entitling him or her to Separation Benefits or (ii) the
Participant otherwise ceases to be a Key Executive, provided that no Key
Executive may be so removed from Plan participation in connection with or in
anticipation of a Change in Control that actually occurs. However, a Participant
who is entitled, as a result of ceasing to be a Key Executive of the Employer,
to receive benefits under the Plan shall remain a Participant in the Plan until
the amounts and benefits payable under the Plan have been paid or provided to
the Participant in full.

3. Separation Benefits

3.1. Right to Separation Benefits. A Participant shall be entitled to receive
from the Company the Separation Benefits as provided in Section 3.3, if a Change
in Control has occurred and the Participant’s employment by the Employer is
terminated under circumstances specified in Section 3.2(a), whether the
termination is voluntary or involuntary, and if (i) such termination occurs
after such Change in Control and on or

 

5



--------------------------------------------------------------------------------

before the second anniversary thereof, or (ii) such termination is reasonably
demonstrated by the Participant to have been initiated by a third party that has
taken steps reasonably calculated to effect a Change in Control or otherwise to
have arisen in connection with or in anticipation of such Change in Control and
such Change in Control occurs within 90 days of the termination. Termination of
employment shall have the same meaning as “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).

3.2. Termination of Employment.

 

(a) Terminations which give rise to Separation Benefits under this Plan. The
circumstances specified in this Section 3.2(a) are any termination of employment
with the Employer by action of the Company or any of its Affiliates or by a
Participant for Good Reason, other than as set forth in Section 3.2(b) below.
For purposes of this Plan, “Good Reason” shall mean:

 

  (i) the assignment to the Participant of any duties substantially inconsistent
with the Participant’s position, authority, duties or responsibilities in effect
immediately prior to the Change in Control, or any other action by the Company
or the Employer that results in a marked diminution in the Participant’s
position, authority, duties or responsibilities, excluding for this purpose:

 

  a. changes in the Participant’s position, authority, duties or
responsibilities which are consistent with the Participant’s education,
experience, etc.;

 

  b. an isolated, insubstantial and inadvertent action not taken in bad faith
and that is remedied by the Company and/or the Employer promptly after receipt
of notice thereof given by the Participant;

 

  (ii) any material reduction in the Participant’s base salary, annual incentive
or long-term incentive opportunity as in effect immediately prior to the Change
in Control;

 

  (iii) the Employer requiring the Participant to be based at any office or
location other than any other location which does not extend the Participant’s
home to work location commute as of the time of the Change in Control by more
than 50 miles;

 

  (iv) the Employer requiring the Participant to travel on business to a
substantially greater extent than required immediately prior to the Change in
Control; or

 

  (v) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, as required by Article 5.

The Participant must notify the Company of any event purporting to constitute
Good Reason within 45 days following the Participant’s knowledge of its
existence, and the Company shall have 20 days in which to correct or remove such
Good Reason, or such event shall not constitute Good Reason.

 

6



--------------------------------------------------------------------------------

(b) Terminations which DO NOT give rise to Separation Benefits under this Plan.
Notwithstanding Section 3.2(a), if a Participant’s employment is terminated for
Cause or Disability (as those terms are defined below) or as a result of the
Participant’s death, or the Participant terminates his or her own employment
other than for Good Reason, the Participant shall not be entitled to Separation
Benefits under the Plan, regardless of the occurrence of a Change in Control.

 

  (i) A termination for “Cause” shall have occurred where a Participant is
terminated because of:

 

  a. Continued failure to substantially perform the Participant’s job’s duties
(other than resulting from incapacity due to disability);

 

  b. Gross negligence, dishonesty, or violation of any reasonable rule or
regulation of the Company where the violation results in significant damage to
the Company; or

 

  c. Engaging in other conduct which adversely reflects on the Company in any
material respect.

 

  (ii) A termination upon Disability shall have occurred where a Participant is
absent from the Participant’s duties with the Employer on a full-time basis for
180 consecutive days as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and acceptable to the Participant or the Participant’s
legal representative. In such event, the Participant’s employment with the
Employer shall terminate effective on the 30th day after receipt of such notice
by the Participant (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Participant shall not have returned to full-time
performance of the Participant’s duties.

 

(c) Notice of termination. Any termination of employment initiated by the
Employer for Cause, or by the Participant for Good Reason, shall be communicated
by a Notice of Termination to the other party. For purposes of this Plan, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated, and (iii) specifies the date upon which the Participant’s termination
of employment is expected to occur (which date shall be not more than 30 days
after the giving of such notice), provided, however, that such specified date
shall not be considered the Date of Termination for any purpose of this Plan if
such date differs from the Participant’s actual Date of Termination. The failure
by the Participant or the Employer to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Participant or the Employer, respectively,
hereunder or preclude the Participant or the Employer, respectively, from
asserting such fact or circumstance in enforcing the Participant’s or the
Employer’s rights hereunder.

3.3. Separation Benefits. If a Participant’s employment is terminated under the
circumstances set forth in Section 3.2(a) entitling the Participant to
Separation Benefits,

 

7



--------------------------------------------------------------------------------

and if the Participant signs a Non-Competition Agreement and a Non-Solicitation
Agreement, the Company shall pay or provide, as the case may be, to the
Participant the amounts and benefits set forth in items (a) through (e) below
(the “Separation Benefits”):

 

(a) The Company shall pay to the Participant, in a lump sum in cash within 30
days after the Date of Termination (or, if later, 30 days after the date of the
Change in Control), or on such later date as required under Section 3.3(g), the
sum of (A) the Participant’s Annual Base Salary through the Date of Termination
to the extent not theretofore paid, (B) the product of (x) the Participant’s
Target Annual Incentive Award and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination and
the denominator of which is 365, (C) the product of (x) the Participant’s
Long-Term Incentive Award Target and (y) a fraction, the numerator of which is
the number of days completed in the applicable performance cycle through the
Date of Termination and the denominator of which is the total number of days in
the performance cycle, and (D) any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in sub clauses
(A), (B), (C) and (D), the “Accrued Obligations”).

 

(b) The Company also shall pay to the Participant, in a lump sum in cash within
30 days after the Date of Termination (or, if later, 30 days after the date of
the Change in Control), or on such later date as required under Section 3.3(g),
an amount (“Separation Pay”) equal to the product of (A) two (or in the case of
a Participant who served as Chairman and Chief Executive Officer immediately
prior to the Change in Control, three) and (B) the sum of (x) the Participant’s
Annual Base Salary and (y) the Participant’s Target Annual Incentive Award,
reduced (but not below zero) in the case of any Participant who is a Non-U.S.
Executive by the U.S. dollar equivalent (determined as of the Participant’s Date
of Termination) of any payments made to the Participant under the laws of his or
her designated home country or any program or policy of the Employer in such
country on account of the Participant’s termination of employment.

 

(c)

Solely with respect to U.S. Participants, for two years after the Participant’s
Date of Termination (or, if later, the date of the Change in Control), (or in
the case of a Participant who served as Chairman and Chief Executive Officer
immediately prior to the Change in Control, three years), or such longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy the Company shall continue welfare benefits to the Participant and/or the
Participant’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies (including,
without limitation, medical, prescription, dental, disability,
employee/spouse/child life insurance, executive life, estate preservation
(second-to-die life insurance) and travel accident insurance plans and
programs), as if the Participant’s employment had not been terminated, or, if
more favorable to the Participant, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its Affiliates and
their families; provided, however, that the maximum amount of welfare benefits
provided to a Participant under this provision in any calendar year shall not be
increased or decreased to reflect the amount of welfare benefits provided to
such

 

8



--------------------------------------------------------------------------------

 

Participant under this provision in a prior or subsequent calendar year;
provided, further, that if the Participant becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. For purposes of determining the Participant’s
eligibility for retiree benefits pursuant to such welfare plans, practices,
programs and policies, the Participant shall be considered to have remained
employed until two years (or in the case of a Participant who served as Chairman
and Chief Executive Officer immediately prior to the Change in Control, three
years) after the Date of Termination, provided, however, that the Participant’s
commencement of such retiree benefits shall not be any sooner than the date on
which the Participant attains 55 years of age and provided, further, that the
Participant’s costs under any such retiree benefits plans, practices, programs
or policies shall be based upon actual service with the Company and its
Affiliates.

 

(d) The Company shall, at its sole expense, provide the Participant with
outplacement services through the provider of the Company’s choice, the scope of
which shall be chosen by the Participant in his or her sole discretion within
the terms and conditions of the Company’s outplacement services policy as in
effect immediately prior to the Change in Control, but in no event shall such
outplacement services continue for more than two years after the calendar year
in which the Participant terminates employment.

 

(e) The Company shall, for two years after the Participant’s Date of Termination
(or in the case of a Participant who served as Chairman and Chief Executive
Officer immediately prior to the Change in Control, three years), or after the
Change in Control, if later, or such longer period as may be provided by the
terms of the appropriate perquisite, continue the perquisites at least equal to
those which would have been provided to them in accordance with the perquisites
in effect immediately prior to the Change in Control; provided, however, that
the maximum value of perquisites provided to a Participant under this provision
in any calendar year shall not be increased or decreased to reflect the value of
perquisites provided to such Participant under this provision in a prior or
subsequent calendar year. This clause does not apply to personal use of the
Company aircraft to the extent that this perquisite is in effect for any Key
Executive immediately prior to the Change in Control.

 

(f) To the extent not theretofore paid or provided, the Employer shall pay or
provide to the Participant, at the time otherwise payable, any other amounts or
benefits required to be paid or provided or that the Participant is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its Affiliates.

 

(g)

Notwithstanding the foregoing, if the Participant is a “specified employee”
within the meaning of Section 409A of the Code, then (i) any payments described
in Sections 3.3(a) and (b) which the Company determines constitute the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the

 

9



--------------------------------------------------------------------------------

 

Code, shall be delayed and become payable within five days after the six-month
anniversary of the Participant’s termination of employment and (ii) any benefits
provided under Sections 3.3(c) and (e) which the Company determines constitute
the payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, shall be provided at the Participant’s sole cost
during the six-month period after the date of the Participant’s termination of
employment, and within five days after the expiration of such period the Company
shall reimburse the Participant for the portion of such costs payable by the
Company pursuant to Sections 3.3(c) and (e) hereof.

 

(h) For all purposes under the applicable Company non-qualified defined benefit
pension plan, the Company shall credit the Participant with two (or in the case
of a Participant who served as Chairman and Chief Executive Officer immediately
prior to the Change in Control, three) additional years of service and shall add
two (or in the case of a Participant who served as Chairman and Chief Executive
Officer immediately prior to the Change in Control, three) years to the
Participant’s age.

3.4. Certain Additional Payments by the Company.

 

(a) Anything in this Plan to the contrary notwithstanding, with respect to any
Participant who is a citizen or resident of the United States, in the event it
shall be determined that any Payment would be subject to the Excise Tax, then
the Participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 3.4(a), if it shall be determined that any Participant, other than a
Participant who served as Chairman and Chief Executive Officer of the Company
immediately prior to the Change in Control, is entitled to a Gross-Up Payment,
but that the Participant, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit (taking into account
both income taxes and any Excise Tax) which is at least ten percent
(10%) greater than the net after-tax proceeds to the Participant resulting from
an elimination of the Gross-Up Payment and a reduction of the Payments, in the
aggregate, to an amount (the “Reduced Amount”) that is one dollar less than the
smallest amount that would give rise to any Excise Tax, then no Gross-Up Payment
shall be made to the Participant and the Payments, in the aggregate, shall be
reduced to the Reduced Amount.

 

(b)

Subject to the provisions of Section 3.4(c), all determinations required to be
made under this Section 3.4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other nationally recognized certified public
accounting firm as may be designated by the Company and approved by the
Participant (the “Accounting Firm”) which shall provide detailed supporting

 

10



--------------------------------------------------------------------------------

 

calculations both to the Company and the Participant within 15 business days of
the receipt of notice from the Participant that there has been a Payment, or
such earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Subject to Section 3.4(e)
below, any Gross-Up Payment, as determined pursuant to this Section 3.4, shall
be paid by the Company to the Participant within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Participant. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 3.4(c) and the Participant thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Participant. The reimbursements and
payments under this Section 3.4 shall be made no later than December 31 of the
year next following the year in which the related Excise Taxes are remitted.

 

(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim,

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

  (iv) permit the Company to participate in any proceedings relating to such
claim;

PROVIDED, HOWEVER, that (A) the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3.4(c), the Company shall control

 

11



--------------------------------------------------------------------------------

all proceedings taken in connection with such contest and, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, either direct the Participant to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; (B) that if the Company directs the
Participant to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to the Participant, on an interest-free basis and
shall indemnify and hold the Participant harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Participant with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(d) If, after the receipt by the Participant of an amount advanced by the
Company pursuant to Section 3.4(c), the Participant becomes entitled to receive
any refund with respect to such claim, the Participant shall (subject to the
Company’s complying with the requirements of Section 3.4(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to Section 3.4(c), a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(e) Notwithstanding any other provision of this Section 3.4, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Participant all or any portion of the Gross-Up Payment that it determines in
good faith that it is or may be in the future required to withhold, and the
Participant hereby consents to such withholding.

3.5. Payment Obligations Absolute. Upon a Change in Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Company and its Affiliates to pay or provide the Separation Benefits
described in Section 3.3 shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of the
Affiliates may have against any Participant. In no event shall a Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to a Participant under any of the provisions

 

12



--------------------------------------------------------------------------------

of this Plan, nor shall the amount of any payment or value of any benefits
hereunder be reduced by any compensation or benefits earned by a Participant as
a result of employment by another employer, except as specifically provided
under Section 3.3.

3.6. Non-Competition and Non-Solicitation. Upon a Change in Control and
termination of employment under the circumstances described in Section 3.2(a),
the obligations of the Company and its Affiliates to pay or provide the
Separation Benefits described in Section 3.3 are contingent on the Participant’s
adhering to the Non-Competition Agreement and the Non-Solicitation Agreement.
Should the Participant violate the Non-Competition Agreement or Non-Solicitation
Agreement, the Participant will be obligated to pay back to the Employer all
payments received pursuant to this Plan and the Employer will have no further
obligation to pay the Participant any payments that may be remaining due under
this Plan.

3.7. Non-Disparagement. Upon a Change in Control and termination of employment
under the circumstances described in Section 3.2(a), the obligations of the
Company and its Affiliates to pay or provide the Separation Benefits described
in Section 3.3 are contingent on the Participant’s adhering to certain
non-disparagement provisions. The Participant agrees that, in discussing their
relationship with Employer, such Participant will not disparage, discredit or
otherwise treat in a detrimental manner the Employer, its affiliated and parent
companies or their officers, directors and employees. The Employer agrees that,
in discussing its relationship with the Participant, it will not disparage or
discredit such Participant or otherwise treat such Participant in a detrimental
way.

3.8 General Release of Claims. Upon a Change in Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Company and its Affiliates to pay or provide the Separation Benefits
described in Section 3.3 are contingent on the Participant’s (for him/herself,
his/her heirs, legal representatives and assigns) agreement to execute a general
release in the form and substance to be provided by Employer, releasing the
Employer, its affiliated companies and their officers, directors, agents and
employees from any claims or causes of action of any kind that the Participant
might have against any one or more of them as of the date of this Release,
regarding his/her employment or the termination of that employment. The
Participant understands that this Release applies to all claims (s)he might have
under any federal, state or local statute or ordinance, or the common law, for
employment discrimination, wrongful discharge, breach of contract, violations of
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act, the Americans With Disabilities Act, or
the Family and Medical Leave Act, and all other claims related in any way to
Participant’s employment or the termination of that employment.

3.9. Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit the
Participant’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of the Affiliates and for which the
Participant may qualify, nor, subject to Section 6.2, shall anything herein
limit or otherwise affect such rights as the Participant may have under any
contract or agreement with the Company or any of the Affiliates. Amounts or
benefits which the Participant is otherwise entitled to

 

13



--------------------------------------------------------------------------------

receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of the Affiliates shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Plan.

4. Successor to Company

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.

5. Duration, Amendment and Termination

5.1. Duration. This Plan shall remain in effect until terminated as provided in
Section 5.2. Notwithstanding the foregoing, if a Change in Control occurs, this
Plan shall continue in full force and effect and shall not terminate or expire
until after all Participants who become entitled to any payments or benefits
hereunder shall have received such payments or benefits in full.

5.2. Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by the Committee unless a Change in Control has
previously occurred. However, after the Board has knowledge of a possible
transaction or event that if consummated would constitute a Change in Control,
this Plan may not be terminated or amended in any manner which would adversely
affect the rights or potential rights of Participants, unless and until the
Board has determined that all transactions or events that, if consummated, would
constitute a Change in Control have been abandoned and will not be consummated,
and, provided that, the Board does not have knowledge of other transactions or
events that, if consummated, would constitute a Change in Control. If a Change
in Control occurs, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect that adversely
affects the rights of Participants, and no Participant shall be removed from
Plan participation.

6. Miscellaneous

6.1. Legal Fees. The Company agrees to pay, to the full extent permitted by law,
all legal fees and expenses which the Participant may reasonably incur as a
result of any contest by the Company or the Affiliates, the Participant or
others of the validity or enforceability of, or liability under, any provision
of this Plan or any guarantee of

 

14



--------------------------------------------------------------------------------

performance thereof (including as a result of any contest by the Participant
about the amount of any payment pursuant to this Plan), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided that the Company shall have no
obligation under this Section 6.1 to the extent the resolution of any such
contest includes a finding denying, in total, the Participant’s claims in such
contest.

6.2. Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee, to change the status of the
Participant’s employment as an “at will” employee, or to change the Company’s or
the Affiliates’ policies regarding termination of employment.

6.3. Tax Withholding. The Company may withhold from any amounts payable under
this Plan such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

6.4. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

6.5. Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of the Commonwealth of
Virginia, without reference to principles of conflict of law.

6.6. Section 409A of the Code. The Plan shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan shall
be interpreted either to be exempt from the provisions of Section 409A of the
Code or, to the extent subject to Section 409A of the Code, comply with
Section 409A of the Code and any regulations and other guidance thereunder.
Notwithstanding anything to the contrary in Section 5.2, this Plan may be
amended at any time, without the consent of any Participant, to avoid the
application of Section 409A of the Code in a particular circumstance or to the
extent determined necessary or desirable to satisfy any of the requirements
under Section 409A of the Code, but the Employer shall not be under any
obligation to make any such amendment. Nothing in the Plan shall provide a basis
for any person to take action against the Employer based on matters covered by
Section 409A of the Code, including the tax treatment of any award made under
the Plan, and the Employer shall not under any circumstances have any liability
to any Participant or other person for any taxes, penalties or interest due on
amounts paid or payable under the Plan, including taxes, penalties or interest
imposed under Section 409A of the Code.

6.7 Claim Procedure. If a Participant makes a written request alleging a right
to receive Separation Benefits under the Plan or alleging a right to receive an
adjustment in benefits being paid under the Plan, the Company shall treat it as
a claim for benefits. All claims for Separation Benefits under the Plan shall be
sent to the General Counsel of the Company and must be received within 30 days
after the Date of Termination. If the

 

15



--------------------------------------------------------------------------------

Company determines that any individual who has claimed a right to receive
Separation Benefits under the Plan is not entitled to receive all or a part of
the benefits claimed, it will inform the claimant in writing of its
determination and the reasons therefore in terms calculated to be understood by
the claimant. The notice will be sent within 90 days of the written request,
unless the Company determines additional time, not exceeding 90 days, is needed
and provides the Participant with notice, during the initial 90-day period, of
the circumstances requiring the extension of time and the length of the
extension. The notice shall make specific reference to the pertinent Plan
provisions on which the denial is based, and describe any additional material or
information that is necessary. Such notice shall, in addition, inform the
claimant what procedure the claimant should follow to take advantage of the
review procedures set forth below in the event the claimant desires to contest
the denial of the claim. The claimant may within 90 days thereafter submit in
writing to the Plan Administrator a notice that the claimant contests the denial
of his or her claim by the Company and desires a further review. The Plan
Administrator shall within 60 days thereafter review the claim and authorize the
claimant to appear personally and review the pertinent documents and submit
issues and comments relating to the claim to the persons responsible for making
the determination on behalf of the Plan Administrator. The Plan Administrator
will render its final decision with specific reasons therefor in writing and
will transmit it to the claimant within 60 days of the written request for
review, unless the Plan Administrator determines additional time, not exceeding
60 days, is needed, and so notifies the Participant during the initial 60-day
period. If the Plan Administrator fails to respond to a claim filed in
accordance with the foregoing within 60 days or any such extended period, the
Plan Administrator shall be deemed to have denied the claim. The Committee may
revise the foregoing procedures as it determines necessary to comply with
changes in the applicable U.S. Department of Labor regulations.

6.8. Unfunded Plan Status. This Plan is intended to be an unfunded plan and to
qualify as a severance pay plan within the meaning of Labor Department
Regulations Section 2510.3-2(b). All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Committee may authorize the
creation of trusts or other arrangements to assist in accumulating funds to meet
the obligations created under the Plan; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

6.9. Reliance on Adoption of Plan. Subject to Section 5.2, each person who shall
become a Key Executive shall be deemed to have served and continue to serve in
such capacity in reliance upon the Change in Control provisions contained in
this Plan.

6.10. Plan Supersedes prior U.S. Arrangements with one Exception. For the period
of two years following the occurrence of a Change in Control, the provisions of
this Program shall supersede, with respect to U.S. Participants, any and all
plans, programs, policies and arrangements of the Company providing severance
benefits, EXCEPT FOR the 2005 Performance Incentive Plan.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer effective as of the Effective Date set forth above.

 

KRAFT FOODS INC. By:  

/s/ Karen May

  Karen May   EVP, Global Human Resources

 

17